DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 03/09/2020 and 06/29/2020 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araz Mahdad et al. [NPL “Separation of blended data by iterative estimation and subtraction of blending interference noise” (as submitted in IDS 06/29/2020); hereinafter “Araz Mahdad”]
Regarding claim 1, Araz Mahdad teaches a method, comprising: 
determining a residual associated with input seismic data, wherein the residual is indicative of a difference between an expected input seismic data and the input seismic data, wherein the expected input seismic data is determined by blending estimated primary signals with time shifts applied to the estimated primary signals based on a time of seismic source excitations that generated primary signals, and wherein a primary signal estimate is initialized (equation 2, section “The concept of source blending and pseudodeblending”- page Q10) (equation 4, page Q12, second column) (equation 5, section “Iterative deblending in the common detector domain” – page Q12, second column); 
iteratively updating a value of the residual based at least in part on separation operations, wherein the separation operations are configured to filter coherent signals associated with residual data, or the sum of the residual data and with a current primary signal estimate, into a first subset of signals, and wherein the separation operations are configured to filter non-coherent signals associated with the residual data into a second subset of signals (section “Iterative deblending in the common detector domain” – pages Q12 – Q13); 
generating additional coherent signals with correct timing from misplaced signals within the first subset of signals, at least in part by iteratively extracting and re-allocating (“The new estimate of the unblended data, which has less blending noise, can now serve as the updated input to the f-k filter (or in fact any spike removal filter). The filter output is expected to contain less blending noise than in the previous iteration, so that the threshold can be lowered … Repeating this process leads to the gradual removal of cross terms” - section “Iterative deblending in the common detector domain” – column one, page Q13); 
in response to satisfying an end condition, transmitting a deblended output that is determined based at least in part on the first subset of signals and the additional coherent signals (section “Converge and stopping criterion” – column two, page Q13; and 
transmitting the deblended output for use in generating a seismic image, wherein the seismic image represents hydrocarbons in a subsurface region of Earth or subsurface drilling hazards (figures 7-9, pages Q15-Q16).

Regarding claim 2, Araz Mahdad teaches iteratively updating the value of the residual based at least in part on the separation operations, comprises: separating the residual or a sum of the residual and the primary signal estimate via the separation operations to generate the first subset of signals and the second subset of signals; determining an updated primary signal estimate based at least in part on a current iteration count, wherein the updated primary signal estimate is configured to identify a coherent energy for a particular input seismic data collection period; and generating the (section “Iterative deblending in the common detector domain” - pages Q12 and Q13).

Regarding claim 3, Araz Mahdad teaches the deblended output is the updated primary signal estimate, or a weighted sum of the updated primary signal estimate and the primary signal estimate from previous iterations (section “Iterative deblending in the common detector domain” - page Q12, column 2).

Regarding claim 4, Araz Mahdad teaches iteratively updating the value of the residual based at least in part on the separation operations comprises: receiving the first subset of signals, configured to estimate a coherent energy for a particular input seismic data collection period; and separating the first subset of signals into a third subset of signals and a fourth subset of signals, wherein the third subset of signals corresponds to coherent energy of the first subset of signals, and wherein the fourth subset of signals comprises non- coherent or less-coherent energy of the first subset of signals indicative of misallocated primary signals (section “Iterative deblending in the common detector domain” - page Q12 and section “Convergence and stopping criterion” – page Q13).

Regarding claim 5, Araz Mahdad teaches the deblended output is generated based at least in part on combining the first subset of signals, the third subset of signals, and a fifth subset of signals configured to be extracted from any misallocated primary signals of the fourth subset of signals (section “Iterative deblending in the common detector domain” - page Q12 and section “Convergence and stopping criterion” – page Q13).

Regarding claim 6, Araz Mahdad teaches extracting the fifth subset of signals from misallocated primary signals in the fourth subset of signals comprises: blending the fourth subset of signals into a continuous data recording with time shifts applied to the signals based on the time of seismic source excitations to generate the signals; combing the blended continuous data into a gather of data collection periods to generate combed gather data; subtracting the fourth subset of signals from the combed gather data where coherent signals are leaked into the fourth subset of signals to generate subtracted gather data; and performing the separation operations on the combed gather data or the subtracted gather data to obtain the re-allocated coherent energy as the fifth subset of signals (section “Iterative deblending in the common detector domain” - page Q12 and section “Convergence and stopping criterion” – page Q13).

Regarding claim 7, Araz Mahdad teaches updating the value of the residual comprises performing blending operations that use an updated primary signal estimate comprising the third subset of signals, the fourth subset of signals, and the fifth subset of signals (section “Iterative deblending in the common detector domain” - page Q12 and section “Convergence and stopping criterion” – page Q13).

(section “Convergence and stopping criterion” – page Q13).

Regarding claim 9, Araz Mahdad teaches the deblended output comprises a third subset of signals, a fourth subset of signals, and a fifth subset of signals corresponding to the misplaced coherent signals recovered from the fourth subset of signals (section “Iterative deblending in the common detector domain” - page Q12 and section “Convergence and stopping criterion” – page Q13).

Regarding claim 10, Araz Mahdad teaches a tangible, non-transitory, machine-readable media, comprising instructions configured to cause a processor to: 
determine a residual associated with input seismic data, wherein the residual is indicative of a difference between expected input seismic data and the input seismic data; determine a deblended output based at least in part on the residual (equation 2, section “The concept of source blending and pseudodeblending”- page Q10) (equation 4, page Q12, second column) (equation 5, section “Iterative deblending in the common detector domain” – page Q12, second column); 
update the deblended output based at least in part on a result from performing one or more recovery operations configured to recover coherent signals from a less-coherent part of the deblended output, wherein the coherent signals comprise a (section “Iterative deblending in the common detector domain” – pages Q12 – Q13); and 
transmit the deblended output for use in generating a seismic image, wherein the seismic image represents hydrocarbons in a subsurface region of Earth or subsurface drilling hazards (section “Converge and stopping criterion” – column two, page Q13) (figures 7-9, pages Q15-Q16).

Regarding claim 11, Araz Mahdad teaches instructions configured to cause the processor to, as part of the one or more recovery operations: perform a separation operation on the deblended output to generate a first subset of signals associated with coherent signals of the deblended output and a second subset of signals associated with non-coherent signals of the deblended output; recover a third subset of signals from the second subset of signals, wherein the third subset of signals comprises the coherent signals of the non-coherent signals of the deblended output; and update the deblended output based at least in part on the third subset of signals resulting from performing one or more recovery operations (section “Iterative deblending in the common detector domain” - pages Q12 and Q13).

Regarding claim 12, Araz Mahdad teaches instructions configured to cause the processor to, as part of the one or more recovery operations: perform blending and combing operations on the second subset of signals to generate combed gather data; subtract the second subset of signals from the combed gather data where coherent signals are leaked into the second subset of signals to generate subtracted gather data; (section “Iterative deblending in the common detector domain” - pages Q12 and Q13).

Regarding claim 13, Araz Mahdad teaches instructions for updating the deblended output comprise instructions configured to cause the processor to: generate a primary signal estimate based at least in part on the third subset of signals, the second subset of signals and the first subset of signals; compute the expected input seismic data by blending the primary signal estimate with time shifts applied to the primary signals before blending based on a time of seismic source excitations to generate the signals; generate the residual based at least in part on a difference between the expected input seismic data and original input data; perform deblending operations on the residual, or divide the residual by blending fold; and after performing the deblending operations or the division operations, update the deblended output based on the primary signal estimate and the results from the deblending operations or the division operations (section “Iterative deblending in the common detector domain” - pages Q12 and Q13).

Regarding claim 14, Araz Mahdad teaches the primary signal estimate is generated by additively combining the third subset of signals, the second subset of (section “Iterative deblending in the common detector domain” - pages Q12 and Q13).

Regarding claim 15, Araz Mahdad teaches the deblended output comprises one or more previously misplaced signals that have been captured and recombined with initially identified coherent signals associated with a primary signal estimate (section “Iterative deblending in the common detector domain” - pages Q12 and Q13).

Regarding claim 16, Araz Mahdad teaches the one or more recovery operations are performed after the deblended output is determined (section “Iterative deblending in the common detector domain” - pages Q12 and Q13).

Regarding claim 17, Araz Mahdad teaches the one or more recovery operations are associated with instructions to cause the processor to: separate the deblended output into the coherent signals and non-coherent signals; separate the non-coherent signals into additional coherent signals and additional non-coherent signals; combine the additional coherent signals, and the coherent signals or the previously deblended output to update a value of the residual; and update the deblended output based at least in part on the coherent signals or the previously deblended output, the additional coherent signals, and the updated value of the residual (section “Iterative deblending in the common detector domain” - pages Q12 and Q13).


determine a residual associated with input seismic data, wherein the residual is indicative of a difference between expected input seismic data and the input seismic data; update a value of the residual based at least in part on a separation operation that separates coherent signals from noise signals in an output associated with the residual determined to be remaining energy for separation or a sum of the residual and a primary signal estimate (equation 2, section “The concept of source blending and pseudodeblending”- page Q10) (equation 4, page Q12, second column) (equation 5, section “Iterative deblending in the common detector domain” – page Q12, second column); 
extract non-coherent or weak-coherent energy from the coherent signals (section “Iterative deblending in the common detector domain” – pages Q12 – Q13); 
generate additional coherent signals with correct timing based at least in part on a re-allocation of the non-coherent or weak-coherent energy (“The new estimate of the unblended data, which has less blending noise, can now serve as the updated input to the f-k filter (or in fact any spike removal filter). The filter output is expected to contain less blending noise than in the previous iteration, so that the threshold can be lowered … Repeating this process leads to the gradual removal of cross terms” - section “Iterative deblending in the common detector domain” – column one, page Q13); 
(section “Converge and stopping criterion” – column two, page Q13; and 
transmit the deblended output for use in generating a seismic image, wherein the seismic image represents hydrocarbons in a subsurface region of Earth or subsurface drilling hazards (figures 7-9, pages Q15-Q16).

Regarding claim 19, Araz Mahdad teaches the first processor, as part of the generating of the additional coherent signals with correct timing, is configured to: extract the misallocated energy from the primary signal estimate; and generate coherent signals associated with suitable timing from the misallocated energy at least in part by re-allocating the misallocated energy to the primary signal, wherein updating the value of the residual is configured to be part of an iterative process performed before determining the deblended output, and wherein the iterative process comprises updating, at each iteration, the primary signal estimate to include the additional coherent signals from previously determined coherent but misallocated signals (section “Iterative deblending in the common detector domain” - pages Q12 and Q13).

Regarding claim 20, Araz Mahdad teaches a second processor configured to update the value of the residual after determining a final deblended output as part of retrofitted operations performed in addition to operations configured to be preexisting, such that the final deblended output is improved, and wherein the second processor is (section “Iterative deblending in the common detector domain” - pages Q12 and Q13).

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ROHNKE et al. (US Patent Application Publication 2016/0245943 A1) – Device and Method for Deblending Simultaneous Shooting Data using Annihilation Filter;
KHALIL et al. (US Patent Application Publication 2015/0276958 A1) – Hybrid Deblending Method and Apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862